DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 7, 9, 14, 28, 32, 34, 36, 39, 41, 43, 44, 46, 47, and 52 are pending in the instant application. Claims 1, 7, 9, 14, 28, 32, 34, 36, 39, 41, 43, 44, 46, 47, and 52 are allowed. 
Information Disclosure Statement
The information disclosure statement filed on January 11, 2021 has been considered and a signed copy of form 1449 is enclosed herewith.
Response to Amendment and Arguments/Remarks
	The amendment and arguments/remarks filed on January 11, 2021 have been fully considered and entered into the application. With regards to the 35 U.S.C. 102(a)(1) rejections as being anticipated by Pubchem CID 4712629, US Patent No. 3,876,700 and US 2005/0249662 A1 and the 35 U.S.C. 103 rejection as being unpatentable over US Patent No. 3,876,700, the grounds for rejection are moot over Applicant’s amendment and the rejections and objection have been withdrawn. 
Allowable Subject Matter
The compounds of Formula Ia, pharmaceutical compositions thereof and methods of using a compound of the instant claims are novel and non-obvious over the prior art because of the structural limitations of the compounds (e.g. the compounds of Formula Ia comprise at least one C1-6 fluoroalkyl group). The prior art does not disclose a compound which fits within the scope of those of the instant claims nor does it 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232.  The examiner can normally be reached on Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626